Title: To James Madison from Carlos Martínez de Yrujo, 3 November 1804 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


3 November 1804, Philadelphia. Has been informed by Casa Calvo in a 31 July 1804 letter from New Orleans that since the cession of Louisiana to France, judicial matters have continued in a state of stagnation and abandonment that he fears will have the worst consequences. The present governor of Louisiana has suspended the execution of the judgments, orders, and provisions of the Spanish courts given before the retrocession to France, from which action some damages result to the Spaniards concerned. It being of the greatest importance for the United States that tranquility reign in the country they have just acquired and that the inhabitants do not find impediments in the government prejudicial to their interests, and it seeming also in accordance with order, prudence, and the friendship existing between the United States and Spain that affairs either depending or nearing conclusion at the time of the acquisition of Louisiana by the United States should continue toward their final decision in the courts in which they began, sees it as his duty to inform JM of all this so JM might present it to the president in order that appropriate orders be given to the governor of Louisiana not to obstruct or delay the decisions given by the Spanish courts before the cession of the province or those that might have been issued some time after the retrocession, because the cases, having reached those courts, ought for convenience to be prosecuted to their final outcome in them. Hopes likewise that the president will order that no one hinder Casa Calvo, as it seems has happened, in collecting funds due the king. Had already spoken to JM on these points during his last stay in Washington and repeats them now with appropriate formality so the American government might take measures that will comport with his request.
